DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-15 are pending in the application.  

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
Acknowledgment is made of applicant’s Information Disclosure Statement(s) (IDS), Form PTO-1449, filed 30 December 2020.  The information therein was considered. 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 1 recites the limitation "the continuous tunneling oxide layer" in line 5. There is insufficient antecedent basis for this limitation in the claim. It is unclear whether “the continuous tunneling oxide layer” of line 5 is referring to the same “tunneling oxide layer” recited in line 3 or if “the continuous tunneling oxide layer” is referring to a different feature of the invention. For the purposes of further examination, “the continuous tunneling oxide layer” is interpreted as --the tunneling oxide layer--. Claims 2-9 depend from claim 1 and therefore contain the same indefinite language.
Claim 8 recites “a removing process of photoresist corresponding to the non-conductive layer and the wet etching process are performed on the same working table” (emphasis added). 
There is insufficient antecedent basis for “working table” and there is no positive recitation of photoresist in the claims. The specification fails to describe these features in any detail as there is only a nominal recitation of “photoresist” and “working table” in paragraph [0039]. Clarification is required.
For the purpose of further examination claim 8 is interpreted as follows:
Claim 8. The method of claim 6, wherein after forming the continuous non-conductive layer, a removing process of photoresist corresponding to the non-conductive layer and the wet etching process are performed simultaneously 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-3, 6, 9-12 and 14-15 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hsich et al. (US 6,468,863) (hereinafter, “Hsich”).
Re: independent claim 1, Hsich discloses in fig. 5 a method of manufacturing a flash device, comprising: providing a substrate (10”), a floating gate polycrystalline layer (14a”), a floating gate oxide layer (12a), and a tunneling oxide layer (12c’) being formed on the substrate; the floating gate polycrystalline layer (14a”) being formed on the substrate (10”), the floating gate oxide layer (12a) being formed between the substrate (10”) and the floating gate polycrystalline layer (14a”), and the 
Re: independent claim 10, Hsich discloses a flash device, comprising: a substrate (10”); a floating gate polycrystalline layer (14a”) located on the substrate; a floating gate oxide layer (12a) located between the substrate (10”) and the floating gate polycrystalline layer (14a”); a tunneling oxide layer (12c’) located on the substrate (10”) and on the floating gate polycrystalline layer (14a”); the substrate comprising a first substrate region having a doped source region (24a’) and located at one side of the floating gate polycrystalline layer (14a”), and a second substrate region having a doped drain region (24b) and located at the other side of the floating gate polycrystalline layer (14a”); a non-conductive layer (18) located on the tunneling oxide layer (12c’) in the first substrate region (24a’) and extending onto the tunneling oxide layer (12c’) located at a side wall of the floating gate polycrystalline layer (14a”); and a control gate (22a) located on the tunneling oxide layer (12c’) in the second substrate region (24b) and extending onto a portion of the tunneling oxide layer (12c’) located on the floating gate polycrystalline layer (14a”).
Re: claims 2 and 11, Hsich discloses the limitations of claims 1 and 10, wherein the non-conductive layer (18) is formed on the tunneling oxide layer (12c’) in the first substrate region (24a’), and extends onto a portion of the tunneling oxide layer (12c’) located on the floating gate polycrystalline layer (14a”).
Re: claims 3 and 12, Hsich discloses the limitations of claims 2 and 11, wherein an end of the non-conductive layer on the floating gate polycrystalline layer is tangent to an end of the control gate on the floating gate polycrystalline layer (Although fig. 5 appears to show wherein control gate 22a overlaps non-conductive layer 18 Hsich discloses in col 9 ll. 11-20 wherein the control gate 22a is formed on a region of the floating gate 14a” where the non-conductive layer 18 is not formed. Therefore, an end of the non-conductive layer 18 is interpreted as being tangent to an end of the control gate 22a.) 
Re: claim 6, Hsich discloses the method of claim 1, wherein the forming the continuous non-conductive layer comprises depositing a non-conductive material (18) on the tunneling oxide layer (12c’), and etching off superfluous non-conductive material by a wet etching process, to form the continuous non-conductive layer (col 7 ll. 57 to col 8 ll. 9).
Re: claims 9 and 15, Hsich discloses the limitations of claims 1 and 10, wherein the non-conductive layer is a silicon nitride layer, and the silicon nitride layer has a thickness of 300 Å (col 8 ll. 1-9).
Re: claim 14, Hsich discloses the flash device of claim 10, wherein the flash device comprises MOS devices arranged side-by-side in pairs (fig. 5), and each of the MOS devices is the flash device of claim 10; the first substrate region (24a’) is a substrate region between the two MOS devices, and the second substrate region (24b, 24c) is a substrate region outside the two MOS devices.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4-5 and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hsich et al. (US 6,468,863) (hereinafter, “Hsich”) in view of Shin et al. (US 5,614,429) (hereinafter, “Shin”)
Re: claims 4 and 13, Hsich discloses the limitations of claims 2 and 11, wherein the non-conductive layer (18) is located on the tunneling oxide layer (12c’) in the first substrate region (24a’), and extends onto the portion of the tunneling oxide layer (12c’) located on the floating gate polycrystalline layer (14a”).
Hsich does not disclose expressly wherein the non-conductive layer and the control gate have an overlapping region on the floating gate polycrystalline layer. 
Shin discloses in fig. 3 wherein a non-conductive layer (27) and a control gate (29) have an overlapping region on a floating gate polycrystalline layer (23).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include an overlapping region between the control gate and the non-conductive layer for the purpose improving charge coupling ratio and increasing program efficiency (Shin, col 4 ll. 2-4).
Re: claim 5, Hsich in view of Kang further discloses in fig. 5 of Hsich the method of claim 4, wherein a lithography mask used in forming the continuous non-conductive layer is a lithography mask used in lithography of the doped source region (Hsich, col 8 ll. 1-9).

Claims 7-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hsich et al. (US 6,468,863) (hereinafter, “Hsich”) in view of Kang et al. (US 7,320,913) (hereinafter, “Kang”).
Re: claim 7, Hsich discloses the method of claim 6.
Hsich does not disclose expressly wherein an etchant of the wet etching process is hot phosphoric acid.
Kang discloses etching a non-conductive layer using phosphoric acid. 
Hot phosphoric acid is commonly used in the art as an etchant as exemplified by Kang and therefore would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention. 	
Re: claim 8, Hsich discloses the method of claim 6.
Hsich does not disclose expressly wherein after forming the continuous non-conductive layer, a removing process of photoresist corresponding to the non-conductive layer and the wet etching process are performed simultaneously 
Kang discloses removing superfluous non-conductive material (110) and photoresist (120) by wet etching (figs. 3E-3F).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to remove the superfluous non-conductive material and photoresist by wet etching since photolithography and wet etching are common and well known processes in semiconductor technology as exemplified by Kang and Hsich.
	
Conclusion
The examiner has cited particular columns and line numbers in the references as applied to the claims above for the convenience of the applicant. Although the specified citations are representative of the teachings of the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested from the applicant in preparing responses, to fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the Examiner.  When responding to this office action, applicants are advised to provide the examiner with the line numbers and page numbers in the application and/or references cited to assist the examiner in locating appropriate paragraphs.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALLISON BERNSTEIN whose telephone number is (571)272-9011.  The examiner can normally be reached on M-F 8AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richard Elms can be reached on 571-272-1869.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ALLISON BERNSTEIN/Primary Examiner, Art Unit 2824                                                                                                                                                                                                        8/22/2022